DYKMAN, J.
Upon the questions of law involved, the judgment and order should be affirmed upon the opinion of the trial judge upon the motion for a new trial. 28 N. Y. Supp. 263. Upon the questions of fact, there is no cause for interference. The questions were all submitted to the jury by a charge of which the defendant has no reason to complain, and the jury has deduced inferences favorable to the plaintiff from all the facts and circumstances of the case. It was the peculiar province of the jury to draw such inferences, and we cannot say they are unnatural or erroneous. The judgment and order should be affirmed, with costs.